— Appeal from an order of the Supreme Court, Erie County (John M. Curran, J.), entered May 3, 2011. The order denied the motion of defendants to set aside the verdict pursuant to CPLR 4404 (a).
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on August 8, 2012, and filed in the Erie County Clerk’s Office on August 14, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Fahey, Peradotto, Garni and Lindley, JJ.